Citation Nr: 0618787	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  97-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's left knee disability was first manifested many 
years after service and has not been medically related to his 
service. 


CONCLUSION OF LAW

The veteran's left knee disability was not incurred or 
aggravated in his active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in June 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
August 2004, he was instructed to submit any evidence in his 
possession that pertained to his claim."  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in February 2005, without taint from prior 
adjudications.  Furthermore, in July 2005, the veteran 
notified VA that he had nothing further to submit.  Thus, the 
veteran has not been precluded from participating effectively 
in the processing of his claim and any late notice did not 
affect the essential fairness of the decision.  Because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Available 
medical records from the veteran's period of service have 
been associated with the claims file, to consist of a medical 
summary record in the custody of the Office of the Surgeon 
General (SGO).  The veteran has been medically evaluated in 
conjunction with his claim.  

All identified and available treatment records have been 
secured, to include private and VA records dating from May 
1987.  During his March 2004 hearing before the undersigned, 
the veteran testified as to the unavailability of certain 
records from private physicians in the years following his 
separation of service.  While he also reported treatment in 
the Brooklyn, New York VA system in the early 1970's, that 
facility confirmed in August 2005 that records from 1965 to 
1994 were unavailable.  Thus, all appropriate efforts have 
been made.

The veteran seeks service connection for a left leg 
disability, which he contends initially manifested in 
service.  In order to establish service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303; 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the most recent VA examination (May 2005) 
confirms a diagnosis of status post total left knee 
replacement due to osteoarthritis.  The one available record 
from service reveals that the veteran was hospitalized from 
January to March 1953 for "edema and dropsy."  The veteran 
has testified that a fall precipitated this treatment.  A 
permanent profile dated in March 1953 is also of record and 
describes swelling of the legs with pain as the reason for 
limiting the veteran from excessive marching and standing on 
his feet.  Thus, the first two elements of service connection 
having been established, the issue to consider is whether 
there exists medical evidence of a nexus between the current 
diagnosis referable to the left knee and the in-service edema 
and dropsy of the legs.

Of particular note on this issue are records from a private 
facility dated in December 1987.  An emergency room note 
describes the veteran presenting with complaints of pain in 
the knees and legs for the prior five days, with "no prior 
history of this."  A diagnosis of bilateral osteoarthritis 
was rendered.  Subsequent treatment records show left knee 
replacement surgery.

While the VA examiners who conducted the October 1996 exams 
record the veteran's medical history as he stated it at that 
time, neither offers a medical opinion on the etiology of the 
veteran's knee disability.  Thus, they are of no help on that 
issue. 

In May 2005, however, the veteran reported for an examination 
at which the physician had reviewed the veteran's available 
service medical record and the claims file.  Examination 
revealed status post total left knee replacement due to 
osteoarthritis.  The physician opined that the veteran's knee 
condition was not related to his military service, as 
evidenced by the one instance of lower extremity swelling in 
service, and then no evidence of any knee problems until much 
later.  The aforementioned treatment records do not 
contradict this finding.  Therefore, this opinion is found 
competent, in that a medical professional reviewed the file, 
examined the veteran, and then on that basis offered the 
opinion.  Absent evidence to the contrary, the Board is not 
in a position to question it.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

While the Board does not doubt the sincerity of the veteran's 
own belief of a connection between his in-service treatment 
and his current knee problems, his opinions as to medical 
diagnosis and etiology are not competent in the absence of 
evidence that he possesses specialized medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The sole competent medical opinion of record is against a 
finding of medical nexus between the veteran's service and 
his current disability.  As such, the preponderance of the 
evidence is against the veteran's claim, and the benefit of 
the doubt provision does not apply.  Direct service 
connection is not warranted.

The nexus requirement also may be satisfied by evidence that 
a chronic disease subject to presumptive service connection 
(here, arthritis) manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
However, in this case, the medical evidence of record first 
establishes a diagnosis of arthritis in December 1987, more 
than thirty years after the veteran's separation from 
service.  Therefore, the presumption is not applicable.   
Service connection on a presumptive basis is not warranted.


ORDER

Service connection for a left leg disability is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


